DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status.
This Office Action is responsive to the Applicant’s arguments filed 01/04/2021.  Claims 1-26 were pending.  Claim 27 has been added.  Claim 2 has been amended. Claims 18-26 are withdrawn from examination as being drawn to non-elected species.    Claims 1-17 and 27   are presented for examination. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 1 rejected under 35 U.S.C. 112(b) second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1 it is unclear, what are the boundaries of the limitation: “wherein the cell is anode limited in capacity, area or both”? At the end of the day any capacity of an area of any anode are limited.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-10, 12,14, 16-17 and 27  are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017 /189887 to Pullen  in view of WO 2017139477   to Ofer (Ofer, US 20190036118  was used as US published equivalent) and further in view of US 2011/0027646 to Lee (Lee).
Regarding claim 1, Pullen discloses an electrochemical cell (Abstract) comprising: a cathode, the cathode (claim 34) comprising a polycrystalline cathode electrochemically active material comprising the formula Li1+xMO2+y, wherein -0.0<x<0.3, -0.3<y<0.3, and wherein M comprises Ni at 80 atomic percent or higher relative to total M (claims 1 and 32). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a case of obviousness exists. MPEP 2144.05. See also specific example   (Example 2, p.30.).  It is noted that a specific example in the prior art which is within a claimed range anticipates the range.  See MPEP 2131.03.
Pullen does not expressly discloses wherein an anode comprising an electrochemically active material with an electrochemical redox potential of at least 400 . 
Ofer teaches pre-lithiated cathodes for use in lithium ion secondary cells as the means of supplying extra lithium to the cell in order to improve cell characteristics traditionally lost through irreversible capacity losses suffered during initial charge or cycling (Abstract, para 8). Ofer also teaches that the cathode active material has a non-uniform distribution (Claim 12, para 44). It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the cathode active material of   with non-uniform distribution of Coin order to provide new pre-lithiation technologies and electrode active materials and cells incorporating the same to improve cell characteristics traditionally lost through irreversible capacity losses suffered during initial charge or cycling.
Pullen in view of Ofer does not expressly disclose an anode comprising an electrochemically active material with an electrochemical redox potential of at least 400 mV versus Li/Li+.
 Lee teaches an anode material with excellent electrical conductivity and a high-power secondary battery comprising the same (para 1, 15). In addition Lee teaches anode active material exhibits substantially no electrolyte decomposition due to a relatively high redox potential of the anode of about 1.5 V as compared to the Li/Li+ potential (para 6).  It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to replace the anode active material of Pullen in view of Ofer or modify the anode active material of Pullen in view of Ofer with the anode active material of Lee in order to produce an anode active material which is 
Regarding claims 3-7, Pullen in view of Ofer and in few of Lee (hereafter modified Pullen) discloses the invention as discussed above as applied to claim 1 and incorporated therein. Since the electrochemical cell of modified Pullen is substantially similar to the cell of the instant Application as claimed, the limitations of claims 4-7 are inherently present.
Alternatively, Applicant sets forth the manner in which the claimed apparatus operates. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP § 2114. In the instant case, electrochemical cell of modified Pullen is substantially similar to the cell of the instant Application as claimed and, as such fully capable to perform claimed functions.  
Regarding claim 8, Pullen discloses, the cathode comprise s a current collector substrate comprising aluminum (para 79).  
Regarding claim 9, Offer teaches pouch cell (para 34).
Regarding claim 10, Offer teaches wherein the anode electrochemically active material comprises an oxide of Nb (para 59).
Regarding claims 12, Lee teaches  Li1.33Ti1.67O4 (claim 3).
Regarding claims 14, 
Regarding claim 15, Pullen discloses wherein the cathode electrochemically active material includes a plurality of crystallites and a grain boundary between the plurality of crystallites, wherein a concentration of cobalt, aluminum, or both is higher in the grain boundary than in a center of the adjacent crystallites (para 45, claim 7).
Regarding claims 16 and 17, Pullen discloses Li0.98Mg0.02Ni0.863Co0.131Al0.006O2 (page 30, para 82).
Regarding claim 27, Pullen discloses wherein the anode consists of the anode electrochemically active material, a binder, a conductive agent, and a current collector, the anode electrochemically active material, the binder, and the conductive agent intermixed and coated onto the current collector (para 92).
Claim 2   is  rejected under 35 U.S.C. 103 as being unpatentable over WO 2017 /189887 to Pullen  in view of WO 2017139477 (US 20190036118)  to Ofer and further in view of US 2011/0027646 to Lee and  in view of US 7824800  to Dunstan (Dunstan).
Regarding claim 2, modified Pullen discloses the invention as discussed above as applied to claim 1, and incorporated therein. Modified Pullen does not expressly discloses wherein a capacity ratio of anode to cathode is less than 1, or an area ratio of anode to cathode is less than or equal to 1.
Dunstan teaches electrochemical cells using electrolytes, which are preferably capable of operating from ambient or low temperatures to higher temperatures such as about 170° C (Dunstan, Col. 1, ln. 15-18,  Col. 3, ln. 34-40). Dunstan teaches wherein a capacity ratio of anode to cathode is less than 1 (Col. 5, ln. 30-32, “using a ratio of cathode capacity to anode capacity of ... preferably about 1.3 or greater, such as 1.3 to 3., i.e. a cathode to anode capacity ratio of 3 is equivalent to an anode to cathode capacity ratio of 0.33 as required by the instant invention”. 
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the electrochemical cell of modified Pullen the with features of cell of Dunstan such as a capacity ratio of anode to cathode is less than 1, or an area ratio of anode to cathode is less than or equal to 1 in order to provide for lithium-ion cells that will operate from low temperature to higher temperatures.
Claims 11 and 13   rejected under 35 U.S.C. 103 as being unpatentable over WO 2017 /189887 to Pullen  in view of WO 2017139477  to Ofer and further in view of US 2011/0027646 to Lee and  in view of US 20150140433  to Yasida (Yasida). 
Regarding claims 11 and 13, modified Pullen discloses the invention as discussed above as applied to claim 1, and incorporated therein. Modified Pullen does not expressly discloses wherein the anode electrochemically active material comprises an oxide of Nb and oxide Ti represented by formula Li4+aTi5O12 +b  
Yasida teaches anode active material comprising titanium oxides or titanate compounds (Abstract) including LiTiNbO5 and Li4Ti5O12 (para 112), Therefore, the use of complex oxides of Ti and especially Li4Ti5O12 is very well known in the art. It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the anode active materials of modified Pullen with the anode active material mentioned above as taught by Yasida because The combination of familiar elements is likely to be obvious when it does no more than yield predictable results such as improvement in safety of the cell (battery).. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Allowable Subject Matter
Claim 3 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 01/04/2021 have been fully considered but they are not persuasive. 
Regarding rejection claim 1 under 35 U.S.C. 112(b): Applicants arguments directed to limitations of claim 2. Regarding rejection of claim 1: claims must be interpreted in light of the specification without reading limitations from the specification into the claim.  See: MPEP §2111.01. Therefore, rejection claim 1 under 35 U.S.C. 112(b as well as claims depending from claim 1 directly or indirectly is maintained
Applicants arguments regarding rejection of claim 1, under 35 U.S.C. 103 as being unpatentable over WO 2017 /189887 to Pullen  in view of WO 2017139477   to Ofer (Ofer, US 20190036118  was used as US published equivalent) and further in view of US 2011/0027646 to Lee (Lee) is directed to the limitations of claim 3, now objected. In response to applicant's argument that the references fail to show certain features of claim 1 applicant’s invention, it is noted that the features upon which applicant relies (i.e., wherein the electrochemical cell is characterized by a substantially unchanged voltage to capacity profile following puncture by a blunt 2 mm diameter stainless steel nail at a speed of 1 cm/sec. are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
 Applicant’s arguments regarding rejection of claims 2, 4-17 based on dependency said claims from claim 1 and as such addressed above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER USYATINSKY whose telephone number is (571)270-7703.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 5712721330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.